Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-2-2009

Felicia Pearson v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3760




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Felicia Pearson v. Comm Social Security" (2009). 2009 Decisions. Paper 1591.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1591


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 08-3760
                                     ____________

                                  FELICIA PEARSON,
                                                 Appellant
                                          v.

                       COMMISSIONER OF SOCIAL SECURITY
                                 ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           (D.C. Civ. No. 2-07-cv-05581)
                   District Judge: Honorable William J. Martini
                                   ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 3, 2009
                  Before: BARRY, WEIS and ROTH, Circuit Judges
                                (Filed: April 2, 2009)
                                    ____________

                                       OPINION


WEIS, Circuit Judge.

             The claimant in this case filed an application for disability payments in

2004. At that time, she had impaired vision. She subsequently underwent operations to

remove cataracts from both eyes and now has average vision. She also contends that she

suffers from asthma, various psychiatric conditions, and malnutrition.

                                            1
              The ALJ determined that claimant does not suffer from a combination of

impairments that qualify as “severe” under the Social Security Act and, consequently, that

she was not disabled pursuant to 20 C.F.R. § 416.920(c). On appeal, the District Court

held that the ALJ’s conclusion is supported by substantial evidence and affirmed the

denial of benefits.

              After reviewing this case, we conclude that claimant has not presented any

reversible error. Substantial evidence supports the ALJ’s determination that claimant did

not demonstrate “something beyond ‘a slight abnormality or a combination of slight

abnormalities which would have no more than a minimal effect on an individual’s ability

to work.’” McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004) (quoting

SSR 85-28, 1985 WL 56856, at *3). Accordingly, we will affirm the Order of the District

Court. See id. at 360-61 (a determination that a disability claimant’s impairments are not

“severe” “is to be upheld if supported by substantial evidence on the record as a whole”).




                                             2